UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-4390



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JERRY W. HARRISON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Charles H. Haden II, Chief
District Judge. (CR-98-212)


Submitted:   January 18, 2000             Decided:   February 4, 2000


Before MURNAGHAN and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Hunt L. Charach, Federal Public Defender, George H. Lancaster, Jr.,
First Assistant Federal Public Defender, Charleston, West Virginia,
for Appellant. Rebecca A. Betts, United States Attorney, John C.
Parr, Assistant United States Attorney, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Jerry Wayne Harrison pled guilty to a nine-count indictment

charging him with multiple violations of 21 U.S.C.A. § 841(a)(1)

(West 1994 & Supp. 1999).   At sentencing, Harrison objected to the

pre-sentence report’s recommendation of a two-level enhancement

pursuant to Sentencing Guidelines § 2D1.1 for possession of a fire-

arm.    See U.S. Sentencing Guidelines Manual § 2D1.1 (1998).    The

objection was overruled, and Harrison was sentenced to thirty

months’ imprisonment.   Harrison appeals his sentence.    We affirm.

       With regard to drug offenses, the Guidelines provide for a

two-level increase in offense level if a dangerous weapon (in-

cluding a firearm) was possessed.    See USSG § 2D1.1(b)(1).    “The

adjustment should be applied if the weapon was present, unless it

is clearly improbable that the weapon was connected with the of-

fense.”   USSG § 2D1.1, comment. (n.3).   We have reviewed the record

and find that the district court did not clearly err in assessing

the enhancement.    See United States v. Harris, 128 F.3d 850, 852

(4th Cir. 1997).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            AFFIRMED




                                 2